718 S.E.2d 401 (2011)
STATE
v.
Terry Antonio STOVER.
No. 322P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Terry Antonio Stover, Elizabeth City, for Stover, Terry Antonio.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 28th of July 2011 by Defendant-Appellant to Require Attorney General to Respond to this Petition:
"Motion Denied by order of the Court in conference, this the 9th of November 2011."